Notice of Pre-AIA  or AIA  Status
This action is responsive to applicants filing of a continuation application on 12/06/2021. The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-19 are pending.  
This action is made Final. 
Response to Arguments
Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive.
Applicant contends that Geisner in view of Gomez does not teach an over-ear headphone because applicant contends Geisner is a see through eyeglass not an over-ear headphone. Applicant contends Gomez does not show the feature. The Examiner disagrees. It is true Geisner teaches a head mounted frame but Gomez teaches the device could be in the alternative one of a variety of type of over ear devices because Gomez suggests the device can be some other form that can be supported by the wearers head, which is an over ear headphone (See Gomez, col. 5, lines 45-67). As to the arguments over Chong and chase, these references have been removed in view of Park. Park teaches associating a touch input on a headset with a command to control functions of the headset. Thus, in light of this new evidence, and in combination with Fisher, the prior art teaches or suggests the features of the claim, see below. Applicant’s amendment has necessitated this final rejection. 

Priority
3. 	The prior discussion of the effective priority date of the application is incorporated herein and for the sake of brevity not repeated in this action. The effective filing date of the application has been determined as 06/20/2016 and has been made final with this action.


Claim Rejections - 35 USC § 103

4. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

5. 	Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fisher et al. U.S. Publication No. 20100245585 published Sept. 30, 2010, in further view of Park et. al. U.S. Publication No. 20160098138 filed June 4, 2015. 

In regard to Independent claim 1, Fisher teaches an over-ear mounted system comprising a composite display system, the composite display system comprising: 
A video camera configured to provide image data (See Fig. 2A 63 and Fig. 16, Fig.20, item 125, Fig. 26; Fig 32; Fig. 40-46). Fisher teaches a video camera in a head mounted system (Para 135). 
A wireless interface circuit configured to transmit the image data to a portable electronic device that is remote from the over -ear mounted system (See Fig. 16, wireless interface and Fig. 40-46, wireless connection). Fisher teaches a headset that is paired to a wireless interface (Para 16-21, 27, 34-35, 46, 258- 275). As Fisher shows a over the ear system (See fig. 2b-20 where the device is either a single ear or (fig 19-20, a double over the ear with a headband or glasses config. 
and a processor circuit, coupled to the video camera and to the wireless interface circuit, the processor circuit configured to transfer the image data to the portable electronic device via the wireless interface circuit to provide a first person view from a perspective of the video camera on the portable electronic device, wherein the portable electronic device is configured to combine the first person view (See Fisher Fig. 14, 16; Fig, 26, Para 34, 46, 86, 265). Fisher shows a processor 
a touch input sensor disposed on an audio output component of the over-ear headphone system  (See Fisher touch sensor with touch controls on the top (See fig. 4). 
an input recognition circuit communicatively coupled to the touch input sensor, wherein the input recognition circuit is configured to (See play/pause, menu select, volume, etc controls (Para 126, Fig. 3).
receive a first association between a touch input and a first command to be executed on the portable electronic device, wherein the first command instructs the portable electronic device to transmit a message to a server external to the portable  electronic device and the over-ear headphone system, and wherein the message that is transmitted to the server comprises information related to audio information received at the over-ear headphone system and video data when the touch input is received;(See Fisher Fig. 34, of transmitting or broadcasting both audio and video to one or more network devices (Servers) (Para 264-275) (See also Fig. 36-44). Fisher shows controls 50 and 31, Fig. 1a, allow for start/stop/pause recording on the internet (See Para 199, 226).  Fisher teaches the device is a one to many communication device that provides for real time audio and video communication (Para 26-27) and can offers duplex audio and two way video (See para 3, 34, 45). Said first association is a touch and starting video button (Para 226).

receive a first instance of the touch input provided by a user to the touch input sensor after receiving the first association and determine that the first instance of the touch input matches the first association between the touch input and the first command to be executed on the portable electronic device and provide the first command, responsive to the first instance of the touch input matching the first association, to the portable electronic device for execution( See Fisher pause button pressed after association with user touching the correct button and initiating the pause command for video (Para 127, button 52, Para 226). 

receive a second association between the touch input and a second command to be executed on the portable electronic device and receive a second instance of the touch input provided by the user to the touch input sensor after receiving the second association and determine that the second instance of the touch input matches the second association between the touch input and the second command to be executed on the portable electronic device; and provide the second command, responsive to the second instance of the touch input matching the second association, to the portable electronic device for execution. See Fisher stop button pressed after association with user touching the correct button and initiating the stop command for video (Para 127, button 52 and Para 226). 


While Fisher teaches a touch input interface, via buttons, that can transmit commands to another device to accept video streaming from the camera on the headset or pause it or stop it all together,  (areas 31 and 50, Para 127) Nonetheless, Fisher does not expressly teach:  
state an association with a touch command or
with a selfie-view generated by the portable electronic device and display a composite image including the first person view and the selfie-view on a display of the portable electronic device. 


However, Park teaches a device that can be an over-ear configured device (fig. 23-25, 31). Park teaches the device can allow the user to control audio playback from a mobile terminal from the headset (Para 97) where a command associated with the headset is transmitted to the mobile device (Para 97). As shown in figure 2, the has touch surfaces 223, 233 for controlling the playback and camera capture features. Park teaches the button types can vary from pressure to tap based touch inputs (Para 105). Park expressly teaches the device can include a touch sensor (Para 115). Park teaches a touch input key can be displayed on a touch screen in various forms (Para 137) and where an action recognizing position of an object on the screen cause the device to perform a function (Para 141-145). Park teaches different commands can be input depending on the type of touch (Para 145-146). Park teaches a connected mobile device can interface with the headset. As shown in fig. 12a, a camera can run two applications using the front and rear of the mobile device and process the front and rear image of the headset (Para 236). Thus, when in dual mode the device can display a picture in picture mode or selfie view (See also Para 237). As shown in Park the user can additionally touch the headset to perform a function on the devices. Park teaches a user can capture an image by touching the camera (Para 235, 248). As explained in Park, when the user touches the touch sensor a command is given to capture an image (Para 312). Park teaches the headset can control the mobile device to play a music file (Para 318-319) (See fig. 36). Park teaches through the control screen on the mobile device and operation on the headset. As can be seen Park also teaches controlling the headset from the mobile device (Fig. 44-45, Para 399-405). Park teaches the user can touch the headset to cause the cameras to be activated or deactivated (Para 447-450) by various inputs. Finally Park teaches broadcasting through a server (Para 124, 132, 169, 172. 318)  for retrieving the music file to be played on the headset for example. Thus, Park at least shows a touch system that associates a specific touch input on a touch sensor to send a command to a server to play a file or 

Accordingly, it would have been obvious to one of ordinary skill in the art prior to the invention having the teachings of Fisher and Park in front of them to show how to present a combine selfie and first person view on a display where a camera is located on a headset or on the mobile device or both, where the headset can be one of a number of different headset, headphone, camera configurations. Further, to show where a first and second command can be recognized by a headset as touch to control an application. The motivation to combine Fisher with Park comes from Park to use a touch sensor to capture a variety of touch input to control different functions on a device (Para 143-146).

With respect to dependent claim 2, Fisher teaches the over-ear headphone system further comprising: an audio circuit, coupled to the processor circuit, the audio circuit configured to provide audio data associated with image data, wherein the processor circuit is further configured to transfer the audio data to the portable electronic device (See Para 15, Fisher teaches audio-video communications transfer to portable device (See also Para 16, 27, 33-34, 127).In combination Park captures audio and video from the headset. 
With respect to dependent claim 3, Fisher teaches the over-ear headphone system further comprising: a plurality of positional sensors, coupled to the processor circuit, wherein the plurality of positional sensors are configured to provide a position of the over-ear headphone system using six degrees of freedom and wherein the plurality of positional sensors are configured to detect 
With respect to dependent claim 5, Fisher teaches the over-ear headphone system further wherein the plurality of positional sensors comprise video or still cameras configured to capture images of an environment within which the system is located, and wherein the processor circuit is configured to determine positional data based on the images (See Fig. 16, 33). Fisher teaches the device can provide images of what environment the device is in and its GPS location.  
With respect to dependent claim 6, as indicated in the above discussion Fisher in view of Park teach each element of claim 1. 
Fisher does not teaches the over-ear headphone system further wherein the plurality of positional sensors comprise RFID sensors configured to determine the position of the system based on triangulation of radio signals. However, Park teaches the use of short range communication such as RFID (Para 179). 
With respect to dependent claim 7, , as indicated in the above discussion Fisher in view of Park teach each element of claim 1. 
Fisher does not teach the over-ear headphone system further wherein the plurality of positional sensors comprise accelerometers configured to determine an orientation and/or movement of the system based on detected movement of the accelerometers. However, this limitation would have been obvious to one of ordinary skill in the art in view of Park to use a accelerometer so as to detect motion of the headphone by use of a gyroscope or accelerometer (Para 115, 171, 374).
With respect to dependent claim 8, Fisher teaches the over-ear headphone system further comprising: an augmentation processor configured to augment operations of the system responsive to a request and/or data provided to the system and configured to return a result of the request and/or 
With respect to dependent claims 9-10, Fisher teaches the over-ear headphone system wherein the augmentation processor is configured to operate responsive to the request and/or data provided to the system from a separate electronic device outside the system and the augmentation processor is configured to perform calculations and/or other operations related to the request and/or data provided to the system and provide a response to the separate electronic device. (See Fisher, Para 4, 258, external sever connection which can provide contextual and GPS information so as to process tasks in the relation to the device and its location, Para 22, 26, 264). Park teaches a mobile device separate the outside the device that processes input and output of the headset (See fig. 1).

6. 	Claims 11-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geisner et. al. U.S. Publication No. 20130044130 filed Jan 30, 2012, in view of  Gomez et. al. U.S. Patent No. 9096920 filed Mar. 22, 2012.

In regard to Independent claim 11, Geisner teaches a headphone system comprising: 
a video camera configured to provide image data (See Fig. 1a-1c). Geisner teaches an over-ear head mounted headphone system that can communicate wirelessly or wired (Para 31-32) that provides a first person view of the view of the user that can also be projected into the eyeglasses or to another device. (See cameras 120 on either side of head set, Fig. 2a-2b, Para 34, 40-41).    
a wireless interface circuit configured to transmit the image data to a portable electronic device that is remote from the  headphone system, and to receive augmentation data from a remote server (Server Para 29, 31, 34, Fig. 1c;  Para 43, 46 ). Geisner teaches the image data is transmitted to a connected device wirelessly from  headphone system (Para 35, 38-39).  Geisner 
and a processor circuit, coupled to the video camera and to the wireless interface circuit, the processor circuit configured to transfer the image data to the portable electronic device via the wireless interface circuit, and to register the image data with the augmentation data and combine the image data with the augmentation data to provide augmented image data (Para 27-28). Geisner teaches providing contextual information or virtual data identifying each individual as augmented data to the video (fig. 9) where the data. As explained in Geisner, a user wearing an over-ear headphone device can see profile information or augmented data about others attending a conference in the real world (Para 124-132). The augmented data being received by the service engine and combined in the image data being received over the network received from the cloud (Para 85-97). 
While it is clear from Geisner that a user can wear a headset and look at objects in the real world environment and the system can communicate wirelessly with a mobile device and receive virtual data about the objects in view, which is interpreted as augmentation data. Geisner expressly refers to the device in Fig. 1A, as an augmented reality device (Para 31). Nonetheless, Geisner while referring to the data doesn’t specifically say the data is augmented data. Rather, Geisner refers to (Para 95- 98) correlating personal identification data sets with image data so as to be displayed in the field of view of the viewer (Para 102, Fig. 9),  which is interpreted as augmented data.  Geisner also suggests a head mounted device that is see through with a frame but does not disclose an over-ear headphone. 
	Gomez teaches a HMD with an associated camera can be used in wide variety of applications. Gomez teaches the HMD can include a wireless communication device allowing the user to interact with their environment and augment the user’s world (col. 1, lines 1-25).  Gomez also teaches the head mounted device can one of an eyeglasses (similar to Geisner) or goggles, a helmet, a hat, a visor, a headband, or some other form on the wearers head (col. 5, lines 45-59). Gomez is analogous art to 
Accordingly it would have been obvious to the skilled artisan at the time of the invention having Geisner and Gomez in front of them to modify the virtual information provided by Geisner to be augmented information retrieved regarding an object of interest displayed in a headset. The motivation to combine Geisner with Gomez comes from Geisner that suggests a remote network system may be accessible over 
 
With respect to dependent claim 12, Geisner teaches the over-ear headphone system further comprising a projector circuit, coupled to the processor circuit, the projector circuit configured to project augmented image data from the over-ear headphone system (See Para 31, projected from the over-ear headphone system to users eyes which can be implemented in various ways (Para 48). 
With respect to dependent claim 13, Geisner teaches the over-ear headphone system wherein the augmented image data is projected onto a surface (See Para 48, reflecting surface 124).  
With respect to dependent claim 14, Geisner teaches the over-ear headphone system further comprising: a plurality of positional sensors, coupled to the processor circuit, wherein the plurality of positional sensors are configured to provide a position of the over-ear headphone system using six degrees of freedom (Para 5, 36 position indicators, Para 71, orientation sensors and movement sensors 914, Para 137, Fig. 7a-7c tracking head position via sensors). 
With respect to dependent claim 15, Geisner teaches the over-ear headphone system wherein the plurality of positional sensors are configured to detect electromagnetic and/or physical signals used to determine positional data for the system (See RFID sensors Para 35-36 or lidar sensors (Para 41) to determine position information (see also Para 58-60 and Fig. 4-6 in determining position of user and other users in the space). 
With respect to dependent claim 16, Geisner teaches the over-ear headphone system wherein the plurality of positional sensors comprise video or still cameras configured to capture images of an over-ear headphone display is located and provided positional information of the other users in the view as well as directional information to the user wearing the headset.
With respect to dependent claim 17, Geisner teaches the over-ear headphone system wherein the plurality of positional sensors comprise RFID sensors configured to determine the position of the system based on triangulation of radio signals (See Para 35-36, 45-46 and 137). 
With respect to dependent claim 18, Geisner teaches the over-ear headphone system wherein the plurality of positional sensors comprise accelerometers configured to determine an orientation and/or movement of the system based on detected movement of the accelerometers (Para 47 and 137). 
With respect to dependent claim 19, Geisner teaches the over-ear headphone system wherein the portable electronic device is a mobile device (see Fig. 1c, item 4 is a phone or mobile device, Para 39).
With respect to dependent claim 20, Geisner teaches the over-ear headphone system further comprising: 
a headphone apparatus comprising two audio output components, respective ones of which comprise an audio driver and are each configured to couple to a portion of an ear of a user of the over-ear headphone system and further comprising a video camera configured to provide image data. (See item 130 as ear phones (one on each frame side) and cameras 120 to provide image data. 
network communication interface configured to communicate between the headphone apparatus and a portable electronic device (Para 35, 39). 
a touch input sensor disposed on one of the two audio output components of the headphone apparatus (Para 134, touch input device that can accept gestures (Para 66).  
and an input recognition circuit communicatively coupled to the touch input sensor, wherein the input recognition circuit is configured to: receive a first association between a touch input and a first command to be executed on the portable electronic device, wherein the first command instructs the portable electronic device to transmit a message to a server external to the portable electronic device and the over-ear headphone system, and wherein the message that is transmitted to the server comprises information related to audio information received at the over-ear headphone system and video data when the touch input is received (Para 66, touch input by user, and sound input by someone in the field of view speaking (Para 122) can cause that speaking persons personal information to be retrieved from a user profile information (Para 73-75, 82-86) on a server or the cloud (See also Para 122-132). 
receive a first instance of the touch input provided by the user to the touch input sensor after receiving the first association; determine that the first instance of the touch input matches the first association between the touch input and the first command to be executed on the portable electronic device (Para 64-68). Geisner teaches a gesture engine 193 that can identify actions by a body part, an eye a hand and finger where the engine comprises filters to accept inputs from skeletal models which then compares movement to a gesture library to identify when the user has performed a gesture to control an application (para 66). Geisner also teaches gesture training to allow the user to set their own gestures. In combination, Gomez also teaches a touch pad 234 that can be located on the frame of the headset (fig. 2c) or another touch based device wearable by the user item 136, for a Gomez teaches controlling the functions of the device through inputs received by the user (col. 8 bottom to col. 9, line 35) and suggests other input devices may reasonably be included. 
provide the first command, responsive to the first instance of the touch input matching the first association, to the portable electronic device for execution; receive a second association between the touch input and a second command to be executed on the portable electronic device; receive a second instance of the touch input provided by the user to the touch input sensor after receiving the second association(Para 64-68). Geisner teaches a gesture engine 193 that can identify actions by a body part, an eye a hand and finger where the engine 
determine that the second instance of the touch input matches the second association between the touch input and the second command to be executed on the portable electronic device; and provide the second command, responsive to the second instance of the touch input matching the second association, to the portable electronic device for execution. (Para 64-68). Geisner teaches a gesture engine 193 that can identify actions by a body part, an eye a hand and finger where the engine comprises filters to accept inputs from skeletal models which then compares movement to a gesture library to identify when the user has performed a gesture to control an application (para 66). Geisner also teaches gesture training to allow the user to set their own gestures. Thus Geisner teaches at least two input commands can be input by the user via touch or gesture (Para 134). In combination, Gomez also teaches a touch pad 234 that can be located on the frame of the headset (fig. 2c) or another touch based device wearable by the user item 136, for a Gomez teaches controlling the functions of the device through inputs received by the user (col. 8 bottom to col. 9, line 35) and suggests other input devices may reasonably be included. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179